Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a power conversion circuit that drives an alternating-current motor; and a controller that controls the power conversion circuit, wherein the controller has a voltage command calculation unit that calculates a voltage command for operating the power conversion circuit on a basis of a current deviation, which is a difference between a current command and an actual current flowing through the alternating-current motor, 
a control state judgement unit that outputs a judgement signal corresponding to a control state of the power conversion circuit on a basis of the current deviation, and 
a control gain change unit that changes a control gain used for the voltage command calculation unit to calculate the voltage command on a basis of the judgement signal, the control state judgement unit outputs a first judgement signal when the current deviation satisfies a predetermined range condition and outputs a second judgement signal when the current deviation does not satisfy the range condition, and 
the control gain change unit 
immediately changes the control gain to a value corresponding to the second judgement signal when a judgement signal output from the control state judgement unit is switched from the first judgement signal to the second judgement signal, and changes, with a predetermined delay time, the control gain to a value corresponding to the first judgement signal when a judgement signal output from the control state judgement unit is switched from the second judgement signal to the first judgement signal.

a control state judgement unit that outputs a judgement signal corresponding to a control state of the power conversion circuit on a basis of the current deviation; and 
a control gain change unit that changes a control gain used for the voltage command calculation unit to calculate the voltage command on a basis of the judgement signal, wherein 
the control state judgement unit outputs a first judgement signal when the current deviation satisfies a predetermined range condition and outputs a second judgement signal when the current deviation does not satisfy the range condition, and the control gain change unit 
immediately changes the control gain to a value corresponding to the second judgement signal when a judgement signal output from the control state judgement unit is switched from the first judgement signal to the second judgement signal, and 
changes, with a predetermined delay time, the control gain to a value corresponding to the first judgement signal when a judgement signal output from the control state judgement unit is switched from the second judgement signal to the first judgement signal.
Claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846